           Case 1:20-cv-00660-CM Document 6 Filed 05/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFREY PRINCE,

                                 Plaintiff,

                     -against-
                                                                 1:20-CV-0660 (CM)
 TD BANK N.A.; RIAZ E. AHMED; MANJIT
                                                                 CIVIL JUDGMENT
 SING, CHIEF FINANCIAL OFFICER; TB
 BANK GROUP/TD BANK ET AL; RIAZ E.
 AHMED, CHIEF FINANCIAL OFFICER,

                                 Defendants.

       Pursuant to the order issued May 26, 2020, denying Plaintiff’s motion to confirm an

arbitration award,

       IT IS ORDERED, ADJUDGED AND DECREED that the motion to confirm an

arbitration award is denied because the Court lacks subject-matter jurisdiction to consider it, the

defendants did not agree to arbitrate, and because the motion is frivolous.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    May 26, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
